Citation Nr: 0526385	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  He died in April 1953.  The appellant is his 
surviving spouse.  

The veteran's original claims folder could not be located; a 
rebuilt folder was created in 1998.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).

The record reflects that a motion to advance this case on the 
docket was filed on the appellant's behalf by her accredited 
representative in September 2005.  Taking into consideration 
the appellant's advanced age, her motion for advancement on 
the docket was granted.  See 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  Unappealed rating decisions in March 2000 and July 2000 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

2.  Evidence submitted since the July 2000 RO decision does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.




CONCLUSION OF LAW

The March 2000 and July 2000 rating decisions are final.  
Evidence received since the July 2000 rating decision is not 
new and material and the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (as in effect prior to August 29, 2001); 38 
C.F.R. §§ 3.104(a), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is ultimately seeking service connection for 
the cause of the veteran's death.  As a preliminary matter, 
however, the Board must determine whether new and material 
evidence has been received which is sufficient to reopen the 
appellant's claim, which was previously and finally denied in 
unappealed March 2000 and July 2000 rating decisions.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for claim, making RO determination in that regard 
irrelevant.]   

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
claimant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the appellant 
was notified by the December 2002 statement of the case (SOC) 
and the November 2004 supplemental statement of the case 
(SSOC) of the pertinent law and regulations, of the need to 
submit additional evidence on her claim, and of the 
particular deficiencies in the evidence with respect to her 
claim.  

More significantly, a letter was sent to the appellant in 
January 2002, with a copy to her attorney then of record, 
which was specifically intended to address the requirements 
of the VCAA.  The letter informed the appellant that to 
establish entitlement to the benefit she sought she must 
provide evidence showing that the veteran's death was caused 
by injury or disease that began during service.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 2002 
VCAA letter, the RO notified the appellant: "We will make 
reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies. [   ] We will also assist you by providing 
a medical examination or getting a medical opinion if we 
decide it's necessary to make a decision on your claim."  
See the January 14, 2002 letter, page 3.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the January 2002 VCAA letter advised the 
appellant to give the RO enough information about relevant 
records so that they could request them from the agency or 
person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 CFR § 3.159(b)(1) (2004).  In this case, the 
January 2002 letter informed the appellant: "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  See the January 14, 2002 letter, page 3.  This 
satisfies the regulation, in that it informed the appellant 
that she could submit any and all evidence which was 
pertinent to her claim, not merely that requested by the RO.

The Board therefore finds that the January 2002 letter, the 
December 2002 SOC, and the November 2004 SSOC properly 
notified the appellant and her representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the appellant and which VA would attempt to obtain on her 
behalf.  

One final comment regarding notice is in order.  A review of 
the record reveals that the appellant was provided notice of 
the VCAA in January 2002, prior to the initial adjudication 
of this claim by rating decision in April 2002.  


Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The appellant and her representative have been 
accorded the opportunity to present evidence and argument in 
support of her claim.  The Board notes that the appellant has 
not requested a personal hearing in this matter.  

Relevant law and regulations

Service connection - in general

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  



Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2004).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2004); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).



Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the appellant's claim to 
reopen was received on August 9, 2001, her claim will be 
adjudicated by applying the law previously in effect, 38 
C.F.R. § 3.156(a) (2001).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

In March 2000 and July 2000, the RO denied entitlement to 
service connection for the cause of the veteran's death.  The 
evidence at that time included copies of the veteran's 
service medical records (it appears that the originals were 
fire-related), including a copy of a Department of Army 
letter showing that the veteran was awarded the Purple Heart.  
Surgeon General Office records showed that the veteran was 
hospitalized in April 1945 for perforating wounds of the 
thigh with no nerve or artery involvement.  He underwent 
debridement of the wounds.  

Also of record was a copy of a VA letter to the veteran dated 
February 9, 1946 which showed that he had established service 
connection for malaria and gunshot wound of the left thigh.  
He was shown to be 20 percent disabled.  

A VA medical report dated July 1952 showed that the veteran 
complained of backache and pain in the right side.  The right 
testicle was shown with a nodule on it.  It was noted that a 
right orchiectomy was done on March 31, 1952.  Assessment was 
seminonia of the right testes, with probable metastatis to 
the abdominal lymph nodes.  

VA letter to the veteran dated January 26, 1953 showed that 
he was awarded non-service connected pension.  It was shown 
on this letter that absence of the right testicle and 
resulting infection was not due to service.  

The death certificate showed that the veteran died in April 
1953 from disgerminoma of the testicle with generalized 
metastasis.  

The basis for the denial of service connection for the cause 
of the veteran's death was the fact that there was no 
competent medical evidence showing a nexus between the 
condition causing the veteran's death and his military 
service.  The appellant did not appeal that decision, and it 
is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

On August 9, 2001, the appellant sought to reopen the claim 
of entitlement to cause of the veteran's death.   

Analysis

At the time of the 2000 decisions, the unavailability of the 
veteran's service medical records was known.  

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).

As explained above, the present inquiry is whether any of the 
newly received evidence bears directly and substantially upon 
the specific matter under consideration, namely, whether such 
evidence reflects or suggests that the veteran's service 
caused or contributed substantially to the cause of his 
death.  

In support of her claim, the appellant has submitted a copy 
of the veteran's death certificate along with copies of the 
February 1946 and January 1953 VA letters.  She also 
submitted copies of the veteran's service medical records and 
a copy of the July 1952 VA medical report.  This evidence was 
previously of record when the RO considered the claim in 
2000.  These are, therefore, duplicative of evidence already 
of record and do not constitute new and material evidence 
within the meaning of 38 C.F.R. § 3.156.

The appellant has also submitted VA treatment records dated 
from July 1952 to April 1953.  The records detail treatment 
the veteran received for his condition leading up to his 
death.  While this medical evidence may be considered "new" 
in that it was not of record at the time of the 2000 RO 
decisions, it is not "material" because it does not 
demonstrate any relationship between the veteran's death and 
his military service.  The Court has held that medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  The additional 
medical evidence is therefore not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

In a statement received in March 2003, E.S., M.D., the 
appellant's brother, indicated that he was a retired family 
practitioner for 50 years.  He stated that he never treated 
the veteran as a patient but was quite familiar with his 
case.  Dr. E.S. indicated that he did not know if the 
veteran's cancer was caused by acute trauma (gunshot wound of 
the left thigh), but was told by his original urologists (all 
deceased) after surgery that it was possibly caused by 
trauma.  

Upon review, the Board finds that this statement does not 
raise a reasonable possibility of substantiating the 
appellant's claim for service connection for the cause of the 
veteran's death for two reasons.  First, Dr. E.S., himself, 
does not offer a nexus opinion between the cause of the 
veteran's death and his military service.  On the contrary, 
Dr. E.S. readily admits that he does not know if the 
veteran's cancer was caused by acute trauma.  

Further, Dr. E.S.'s contention that the veteran's original 
urologists indicated that his cancer was "possibly" caused 
by trauma is, at best, equivocal and speculative.  An opinion 
expressed in terms such as "may," also implies "may or may 
not," and is generally too speculative to establish support 
for a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).  See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  

With respect to the appellant's own statements on file in 
support of her claim, these are essentially reiterations of 
similar contentions raised in 2000 and are therefore not new.  
It is now well-established that a layperson without medical 
training, such as the appellant, is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."


Consequently, because there is no competent medical evidence 
that the veteran's death is etiologically related to his 
military service, the new evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156 (2001).  Therefore, the 
Board finds that the appellant's attempt to reopen her claim 
of entitlement to service connection for the cause of the 
veteran's death is unsuccessful.  The recently submitted 
evidence not being both new and material, the claim of 
service connection for the cause of the veteran's death is 
not reopened and the benefit sought on appeal remains denied.

Additional comment

The Board acknowledges the representative's request for a 
medical opinion in this case.  See Appellant's Brief, dated 
September 7, 2005, page 2.  However, as discussed above, 
there is no duty on the part of VA to assist the appellant in 
the development of her claim in the absence of a reopened 
claim.  The Board views its discussion above as sufficient to 
inform the appellant of the evidence necessary to reopen her 
claim.  See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular,  the appellant should produce competent medical 
evidence which relates the veteran's death to his service or 
some incident thereof.  See 38 U.S.C.A. § 5107(a) [it is the 
responsibility of the claimant to support a claim for VA 
benefits].


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for cause of the veteran's death.  The claim 
remains denied.

	                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


